Citation Nr: 0523824	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from February 
10, 1945, to September 5, 1945, and Regular Philippine Army 
service from September 6, 1945, to June 18, 1946.  He died in 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In connection with her appeal, the appellant requested and 
was scheduled for a personal hearing before a Veterans Law 
Judge in Washington, DC.  Although she was notified of the 
time and date of the hearing by mail, she failed to appear 
and neither furnished an explanation for her failure to 
appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2004), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.


FINDINGS OF FACT

1.  In March 1997 and September 2002 rating decisions, the RO 
denied service connection for the cause of the veteran's 
death.

2.  Although the appellant was duly notified of these 
determinations and of her appellate rights, she did not 
perfect an appeal within the applicable time period.

3.  The evidence added to the record since the March 1997 and 
September 2002 determinations is duplicative or cumulative, 
and does not by itself, or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The March 1997 and September 2002 determinations denying 
service connection for the cause of the veteran's death are 
final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. § 
20.1103 (1997) and (2002).

2.  New and material evidence has not been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In August 2003 and 
September 2004 letters, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also generally advised the appellant to submit or 
identify additional information in support her claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, as are all available, relevant post-service medical 
records specifically identified by the appellant.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).

With respect to a VA medical opinion, the Board finds that 
such is not necessary in this case.  As set forth below, the 
record does not establish that the disability which caused 
the veteran's death was present in service or may be 
associated with his service or a service-connected 
disability.  In any event, under 38 C.F.R. 
§ 3.159(c)(4)(iii), VA will obtain a medical opinion only if 
new and material evidence is already presented or secured.  
Given the conclusion reached below, a medical opinion is not 
necessary in this case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of cancer, hepatoma, pulmonary 
tuberculosis, or malnutrition.  In fact, his military 
discharge medical examination is normal in all pertinent 
respects.  Moreover, on his June 1946 Affidavit for 
Philippine Army Personnel, the veteran denied incurring any 
wounds or illnesses in service.  

In October 1980, the veteran died.  The certificate of death 
lists the cause of his death as cancer of the liver and 
hepatoma.  Other significant conditions contributing to death 
were far advanced pulmonary tuberculosis and malnutrition.  

In November 1996, the appellant submitted an application for 
dependency and indemnity compensation (DIC), claiming service 
connection for the cause of the veteran's death.  

In support of her application, the appellant submitted 
private medical records showing that the veteran had been 
diagnosed as having minimal, active pulmonary tuberculosis in 
April 1980.  In August and October 1980, he was hospitalized 
and diagnosed as having bronchogenic cancer, undifferentiated 
large cell type, with liver metastasis, as well as hepatoma, 
far advanced pulmonary tuberculosis, and malnutrition.

Also submitted by the appellant was a January 1997 statement 
from an individual who purportedly served with the veteran 
during World War II.  He indicated that as a result of a lack 
of medical and food supplies, his fellow soldiers suffered 
immeasurable difficulties, including suffering, pains, hunger 
and diseases.  Specifically, he indicated that he remembered 
the veteran suffering from coughs, stomach pains, fever, and 
other unspecified illnesses.

In a March 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death, finding that 
the record did not show that the veteran's death was causally 
related to service.  The appellant was duly notified of this 
decision and her appellate rights in a March 1997 letter, but 
she did not appeal.

In May 2002, the appellant requested reopening of her claim 
of service connection for the cause of the veteran's death.  
In support of her claim, she submitted copies of the 
veteran's service personnel records, including a copy of the 
June 1946 Affidavit for Philippine Army Personnel, as well as 
another copy of the veteran's death certificate.  

In addition, the appellant submitted an undated medical 
certificate from a private physician who indicated that he 
had treated the veteran in August 1980 for pulmonary 
tuberculosis and enlargement of the abdomen.  The physician 
also indicated that the veteran had again been hospitalized 
in October 1980 with the same complaints and had died shortly 
thereafter.  

In an September 2002 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  The appellant was duly notified of this 
decision and her appellate rights in an October 2002 letter, 
but she did not appeal.

In August 2003, the appellant again requested reopening of 
her claim of service connection for the cause of the 
veteran's death.  In support of her claim, she submitted 
various pieces of medical evidence.  

An August 1975 hospitalization summary shows that the veteran 
was hospitalized for treatment of varicose veins and minimal 
pulmonary tuberculosis.  

In a January 2003 medical certificate, it was noted that the 
veteran had been hospitalized in August and October 1980 for 
treatment of blood-streaked sputum.  The diagnoses included 
pulmonary tuberculosis, minimal, active; bronchogenic 
carcinoma with liver metastasis; and pulmonary bleeding 
secondary to bronchiectasis.  

In a January 2003 note, a physician reviewed the veteran's 
medical records and noted that the veteran had been 
hospitalized in August 1980 for abdominal enlargement, 
difficulty breathing, and anorexia.  She noted that in April 
1980, a chest X-ray had shown minimal, active pulmonary 
tuberculosis.  Thereafter the veteran experienced pulmonary 
bleeding, loss of weight, and abdominal enlargement and was 
again hospitalized in October 1980.  The diagnoses at that 
time were bronchogenic carcinoma, undifferentiated, with 
liver metastates, and pulmonary bleeding secondary to 
bronchiectasis.  The veteran died shortly thereafter.  



II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 
(2004).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).

III.  Analysis

With these considerations, the Board must now review all of 
the evidence, with particular attention to that evidence 
which has been submitted by the appellant or otherwise 
associated with the claims folder since the last final 
decisions in March 1997 and September 2002.

This additional evidence consists of copies of the veteran's 
service personnel records and his death certificate, as well 
as additional clinical records.  The Board has carefully 
considered this additional evidence, but finds that it is not 
new and material sufficient to reopen the claim of service 
connection for the cause of the veteran's death.

Regarding the copies of the veteran's service personnel 
records and his death certificate, the Board notes that this 
is duplicative of evidence previously considered by the RO.  
As this evidence was previously submitted and considered, it 
is not new.  

With respect to the additional medical evidence submitted, 
all of these records essentially contain information to the 
effect that the veteran died from pulmonary tuberculosis and 
bronchogenic carcinoma with liver metastasis.  Because the 
evidence that was before the RO in March 1997 and September 
2002, however, suggested these same facts, the Board 
concludes that the additional evidence received is merely 
cumulative of evidence that was previously considered by the 
RO.  Thus, these items of evidence are not "new" evidence 
within the meaning of 38 C.F.R. § 3.156(a) and they do not 
provide a basis for a reopening of his claim.

Moreover, the Board finds that this additional evidence is 
not pertinent to the specific matter under consideration, 
namely whether the disabilities which caused the veteran's 
death were causally related to his active service.  
Therefore, it is not new and material evidence.  See Cox v. 
Brown, 5 Vet. App. 95 (1993) (holding that records showing 
treatment years after service which do not link the post-
service disorder to service are not considered new and 
material evidence).  Again, none of the additional medical 
evidence received shows that any of the disabilities which 
caused the veteran's death were present in service or for 
many years thereafter.  In addition, none of this evidence 
contains any indication that the disabilities which caused 
the veteran's death were causally related to the veteran's 
active service or any incident therein.  

In summary, the Board finds that none of the evidence added 
to the record since the last final decisions in March 1997 
and September 2002 relates to an unestablished fact necessary 
to substantiate the claim, namely link between the veteran's 
death and his active service.  As a result, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the veteran's death.

The Board therefore concludes that the additional evidence 
received since the last final determinations in March 1997 
and September 2002 is not new and material evidence within 
the meaning of 38 C.F.R. § 3.156, and it does not provide a 
basis for reopening.  


ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


